OPINION OF THE COURT
As amended effective July 15, 2002, KRS 342.316(3)(b)4. and (13) set forth a “consensus” procedure regarding evidence in coal workers’ pneumoconiosis claims. Relying on KRS 342.316(3)(b)4.f., the Workers’ Compensation Board (Board) and the Court of Appeals have affirmed an Administrative Law Judge’s (ALJ’s) finding that there was a consensus between x-ray interpreters who found opacities within the same profusion category but in different lung zones. Appealing, the claimant maintains that the interpreters were not in consensus because they found opacities in different lung zones. We affirm.
KRS 342.316(13) provides that “the consensus procedure shall apply to all claims which have not been assigned to an [ALJ] prior to July 15, 2002.” On August 12, 2002, the claimant filed an application for benefits in which he alleged a last exposure on July 11, 2001. He supported the application with a report from Dr. Baker, who interpreted an x-ray taken on July 24, 2002, as revealing pneumoconiosis, ILO category 1/0. The employer submitted a report from Dr. Broudy, who interpreted an October 10, 2002, x-ray as being negative for the disease.
On November 15, 2002, the Commissioner of the Department of Workers’ Claims determined that the parties’ reports were not in consensus. The Commissioner then referred the matter to a panel of B-readers that was composed of Drs. Ramakrishnan, Pope, and Lockey. Both Dr. Ramakrishnan and Dr. Pope interpreted an October 10, 2002, x-ray as revealing opacities in category 0/1 profu*192sion, but their reports differed regarding the lung zones in which they found the opacities. Dr. Ramakrishnan found them in the upper right and left lung zones and the mid-right lung zone, while Dr. Pope found them in the lower right and left zones. Dr. Lockey interpreted the x-ray as revealing no opacities or other abnormalities that were consistent with pneu-moconiosis. The Commissioner determined that there was a consensus, after which the claim was assigned to an ALJ for further proceedings.
In a decision rendered on July 2, 2003, the ALJ noted the claimant’s argument that the reports of Drs. Ramakrishnan and Pope differed regarding the lung zones in which they found opacities and, therefore, were not in consensus. The ALJ explained, however, that KRS 342.316(3)(b)4.f. did not require opacities to be found in the same lung zones but only required them to be found in a profusion that was no more than one level apart. On that basis, the ALJ determined that the reports were in consensus as defined by the statute, that the evidence was insufficient for an award under KRS 342.732, and that the claim must be dismissed. After the claimant’s petition for reconsideration was denied, he appealed.
KRS 342.316(3)(b)l. requires chest x-rays to be interpreted using the ILO classification system and the results to be reported using the latest ILO classification form. As is apparent from the ILO forms in evidence, an x-ray interpreter who finds small opacities that are consistent with pneumoconiosis is asked to characterize their shape and size, to indicate the lung zones in which they are found, and to classify their profusion. Profusion is classified on a twelve-point grid that includes four major categories (0, 1, 2, 3), each of which is subdivided into three minor categories. It is classified once, for the entire x-ray.
The claimant’s reliance on a dictionary definition of the word “consensus” is misplaced. Workers’ compensation is statutory, and KRS 342.316(3)(b)4.f. defines the term “consensus” as it applies to x-ray evidence in occupational disease claims. That definition is as follows:
“Consensus” is reached between two (2) chest x-ray interpreters when their classifications meet one (1) of the following criteria: each finds either Category A, B, or C progressive massive fibrosis; or findings with regard to simple pneumo-coniosis are both in the same major category and within one (1) minor category (ILO category twelve (12) point scale) of each other.
Contrary to the claimant’s argument, KRS 342.316(3)(b)4.f. refers only to the major and minor ILO profusion categories. It does not require the interpreters to find opacities in the same lung zones. Drs. Ramakrishnan and Pope both reported a profusion of category 0/1; therefore, a consensus was reached.
The decision of the Court of Appeals is affirmed.
All concur.